EXAMINER'S AMENDMENT
The IDS submitted on 3/16/2020 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. (CURRENTLY AMENDED) A system for detecting sulfur fires comprising: 
a sensor located a predetermined distance from a sulfur stockpile, wherein the sensor has a field of view of the sulfur stockpile and is configured to receive radiation emitted from the sulfur stockpile; 
one or more processors configured to receive data from the sensor; and
a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by the one or more processors, causes the one or more processors to:
receive data from the sensor; 

calculate a slant column density of a sulfur plume in the field of view; 
compare the calculated slant column density to a predetermined limit of sulfur dioxide gas; and 
send a signal to an alarm upon determining that the calculated slant column density is greater than the predetermined limit of sulfur dioxide gas.

14. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 13, wherein the predetermined limit of sulfur dioxide gas is at a path concentration above 

15. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 13, wherein the non-transitory, computer readable medium stores computer readable instructions that, when executed by the one or more processors, further cause the one or more processors to: 
determine a stockpile temperature of a portion of the sulfur stockpile within the field of view; and 
compare the stockpile temperature to a predetermined threshold temperature, 
wherein upon determining that the stockpile temperature is greater than the predetermined threshold temperature and upon determining that the calculated slant column the predetermined limit of sulfur dioxide gas, the one or more processors are caused to send the signal to the alarm.

16. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 15, wherein the predetermined threshold temperature is 1900 degrees Celsius.

22. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 13, wherein the sensor is capable of receiving electromagnetic radiation within a wavelength range of 1 m 

27. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 17, wherein the predetermined scan schedule is a plan position indicator scan using a fixed elevation angle while varying an azimuth angle.

28. (CURRENTLY AMENDED) The system for detecting sulfur fires according to claim 17, wherein moving the field of view of the sensor in the predetermined scan schedule comprises varying an azimuth angle and/or an elevation angle.

Reasons for Allowance
Claims 13-17 and 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 13, the prior art of record fails to disclose, teach, or suggest a system for detecting sulfur fires in a sulfur stockpile within a field of view of a sensor in which one or more processors “receive data from the sensor; determine if sulfur dioxide is present in the field of view using thermal contrast imaging; calculate a slant column density of a sulfur plume in the field of view; compare the calculated slant column density to a predetermined limit of sulfur dioxide gas; and send a signal to an alarm upon determining that the calculated slant column density is greater than the predetermined limit of sulfur dioxide gas”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goldenberg et al. (US Patent No. 6,061,141) disclose a method of detecting the presence of a predetermined vapor of a predetermined concentration in a monitored area, the method including the steps of (a) exposing gas in or from the monitored area to radiation at wavelengths at least covering and surrounding from both sides a main absorption peak of the vapor; (b) simultaneously sensing the radiation after passing through the gas by a signal sensor and a reference sensor, each of the sensors including a radiation sensing element, wherein the signal sensor further includes a first optical filter passing wavelengths covering the main absorption peak, yet substantially blocking wavelengths from both sides of the main absorption peak of the vapor, whereas the reference sensor further includes a second optical filter passing wavelengths surrounding from both sides the main absorption peak, yet substantially blocking wavelengths covering the main absorption peak of the vapor; and (c) comparing signals obtained from the signal and reference sensors for determining a presence or absence of the vapor of the predetermined concentration in the gas.
Tillotson (US PGPUB 2012/0068863) discloses systems and methods for remote detection of volcanic plumes using satellite signals. The invention solves the problem of remotely detecting volcanic plumes, including those embedded in clouds, by providing a system that can be installed onboard a mobile platform, such as an aircraft, a satellite, a weather 
Gentala et al. (US PGPUB 2011/0153223) disclose a system where water droplets in exhaust gas that is, or was, analyzed by a remote emissions sensing system are detected. The detection may be made using measurements generally captured by the remote emissions sensing system during typical operation. As such, the detection may be applied "on site" as remote emissions sensing analysis is ongoing, or may be applied post hoc from data previously acquired by a remote emissions sensing system. The detection may be implemented without requiring additional sensors, more sophisticated sensors, and/or other additional or more sophisticated equipment being included in the remote emissions sensing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685